742 So. 2d 380 (1999)
AMALGAMATED TRANSIT UNION, LOCAL 1593, Appellant,
v.
HILLSBOROUGH AREA REGIONAL TRANSIT AUTHORITY, Appellee.
No. 98-2848.
District Court of Appeal of Florida, First District.
August 25, 1999.
Rehearing Denied October 11, 1999.
Frank E. Hamilton, III, and Christopher M. Shulman of Frank Hamilton & Associates, P.A., Tampa, Attorneys for Appellant.
Leonard A. Carson and Lucille E. Turner of Carson & Adkins, Tallahassee, Attorneys for Amicus Curiae City of Delray Beach, Jacksonville Port Authority, and Kissimmee Utility Authority.
Donald D. Slesnick, II of Slesnick & Casey, Miami, Attorney for Amicus Curiae Government Supervisors Association of Florida.
Thomas W. Brooks of Meyer & Brooks, P.A., Tallahassee, Attorney for Amicus Curiae Federation of Physicians and Dentists and Jacksonville Supervisors Association.
Kraig A. Conn, Assistant General Counsel, and Robert H. Roundtree, II, Staff Attorney, Florida League of Cities, Inc., Tallahassee, Attorneys for Amicus Curiae Florida League of Cities.
Alan S. Zimmet and Christopher M. Aiello of Tew, Zinober, Barnes, Zimmet & Unice, Clearwater, Attorneys for Amicus Curiae Florida Transit Association.
Thomas E. Elfers, Miami, Attorney for Amicus Curiae Florida Educational Negotiators.
Tatjana L. Martinez, Tallahassee, Attorney for Amicus Curiae Florida School Boards Association, Inc.
Joy Causseaux Frank, Tallahassee, Attorney for Amicus Curiae Florida Association of District School Superintendents, Inc.
Cindy Horne, Assistant General Counsel, Office of the General Counsel, Tallahassee, Attorney for Amicus Curiae Department of Management Services on behalf of the Governor as Public Employer.
Wayne L. Helsby of Allen, Norton & Blue, P.A., Orlando, Attorney for Amicus Curiae Florida Public Employer Labor Relations Association.
Mark E. Levitt and Brian Koji of Allen, Norton & Blue, P.A., Tampa, Attorneys for Appellee.
PER CURIAM.
This cause is before us on appeal and cross-appeal from a final order of the Public Employees Relations Commission (PERC). We affirm the cross-appeal without comment. On appeal, Amalgamated Transit Union Local 1593, Appellant, challenges PERC's decision that public employers do not have to collectively bargain over the right to subcontract. Finding no error in PERC's decision, we affirm.
*381 Appellant relies on the private sector model found in Fibreboard Paper Products Corp. v. NLRB, 379 U.S. 203, 85 S. Ct. 398, 13 L. Ed. 2d 233 (1964), where the United States Supreme Court held that subcontracting is a mandatory subject of collective bargaining. We distinguish the instant case from Fibreboard on the basis that private sector employers are quite different from public sector employers. The Florida Supreme Court has recognized that there are critical distinctions between private and public sector bargaining. State v. Florida Police Benevolent Assoc., Inc., 613 So. 2d 415 (Fla.1992).
We, therefore, agree with PERC's interpretation of section 447.209, Florida Statutes, that the right to subcontract is a management prerogative which is not a subject of mandatory collective bargaining, and affirm the order below.
BARFIELD, C.J., BOOTH and MINER, JJ., CONCUR.